Citation Nr: 1011405	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder 
disability. 

2. Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1986 to July 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).   

The matter of entitlement to service connection for a left 
knee disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on her part is required.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic disability of either 
shoulder. 


CONCLUSION OF LAW

Service connection for a bilateral shoulder disability is not 
warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  A November 2006 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  This letter informed the Veteran 
of disability rating and effective date criteria.  She has 
had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  She has not received a VA 
examination for her claimed shoulder disabilities.  Governing 
regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. See 38 C.F.R. § 3.159(c)(4). With 
respect to the factor C listed, the Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
The evidence does not show or suggest that the Veteran has or 
might have a chronic disability of either shoulder.  There 
are no references to shoulder complaints in her VA treatment 
records, and the only two references to her shoulders in her 
private postservice treatment records are isolated (one in 
June 2005, the other in April 2007), and the first refers to 
head pain radiating to the shoulders, while the second 
mentions "still some neck & shoulder pain" in connection 
with treatment for back complaints.  Consequently, she is not 
shown to have persistent or recurrent symptoms of a shoulder 
disability.  Therefore, a VA examination is not necessary.  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B. Factual Background

On February 1986 service entrance examination the Veteran's 
upper extremities were normal on clinical evaluation. 

An August 1987 STR notes that the Veteran complained of neck 
pain and back numbness.  The diagnosis was cervical strain.  
A September 1987 STR notes that the Veteran was seen as a 
follow-up for neck and shoulder tension.  She was returned to 
full duty. 

An October 1988 STR notes that the Veteran complained of 
muscle spasms in her shoulders and back.  It was noted that 
she had been doing push-ups.  The assessment was myalgia.   

An August 1988 STR notes that the Veteran complained of large 
breasts causing shoulder muscle spasms.

On June 1990 service separation examination the Veteran's 
upper extremities were normal on clinical evaluation. 

A June 2005 private treatment record notes that the Veteran 
had right sided head pain that radiated to her shoulder. 

November 2005 to October 2006 VA outpatient treatment records 
are silent for complaints, findings, treatment, or diagnosis 
relating to a shoulder disability. 

An April 2007 private treatment record (of follow-up for back 
complaints) notes that the Veteran was going to the gym 
daily, with "still some neck & shoulder pain'. 

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether or not there is 
competent evidence that the Veteran actually has the 
disability for which service connection is sought (a 
bilateral shoulder disorder).  In the absence of proof of 
such disability there is no valid claim for service 
connection for a bilateral shoulder disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The factual evidence of record does not show (or suggest) 
that the Veteran has a chronic disability of either shoulder.  
While there are notations of pain in, or radiating to, the 
Veteran's shoulders, such complaints were either acute, and 
resolved, i.e., shoulder and back muscle spasms, with a 
diagnosis of myalgia [muscle pain] after doing push-ups in 
October 1988 (in service), or were attributed to problems in 
other anatomical areas, i.e., large breasts, radiating head 
pain, back complaints, and therefore did not reflect that 
there is, or might be, underlying shoulder pathology.  
Notably, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As the threshold requirement for establishing a claim of 
service connection, i.e. competent evidence of the disability 
for which service connection is sought is not met, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.  


ORDER

Service connection for a bilateral shoulder disability is 
denied.


REMAND

Regarding the claim of service connection for a left knee 
disability, while the notice provisions of the VCAA appear to 
be satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to her claim.  See 38 C.F.R. § 3.159 (2009).   

A November 26, 1986 STR notes that the Veteran twisted her 
left knee the night before while getting off a scaffold.  It 
was also noted that her left knee gave out while going up the 
stairs the next day and that she had a history of a left knee 
sprain at age 11 with no recurrence.  

A November 2001 physical therapy referral from Kaiser 
Permanente notes that the Veteran has a diagnosis of probable 
left patellofemoral syndrome.  

The medical evidence of record outlined above shows that the 
Veteran apparently has a left knee disability and that she 
sustained a left knee injury in service, and suggests that 
her current left knee disability might be related to her 
injury in service.  The low threshold standard in McLendon as 
to when there is a suggestion of nexus between current 
disability and service is met, and an examination to 
determine the etiology of the Veteran's left knee disability 
is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the nature and likely etiology 
of her current left knee disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran the 
examiner should identify (by medical 
diagnosis) the Veteran's current left knee 
disability and opine whether such 
disability is at least as likely as not (a 
50 percent or greater probability) related 
to her service (and specifically to the 
left knee strain clinically documented 
therein).  The examiner must explain the 
rationale for the opinion.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


